Case 1:19-cv-09236-KPF Document 27 Filed 11/08/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

David Leibowitz, etal. BO CIVIL ACTION NO.: 1:19-CV
-09236-KPF

vs Plaintiff

iFinex Inc., et al.

Defendant

AFFIDAVIT OF SERVICE

State of Arizona }
County of Maricopa} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in the state of Arizona,
That on 10/31/2019 at 3:24 PM at 7100 W. Erie Street, Chandler, AZ 85226

deponent served a(n) Summons in a Civil Action and Class Action Complaint, Jury Trial Demanded

on Reginald Fowler
by delivering a true copy of each to said defendant personally;

deponent knew the person so served to be the person described as said defendant therein,

Description of Person Served:

Gender: Male

Skin: Black

Hair: Bald

Age: 51 - 65 Yrs.
Height: Over 6'
Weight: Over 200 Lbs.

Other: | identified the defendant from his Arizona driver's license photo attached hereto.

MILITARY SERVICE: Upon Information and based upon the search performed on the Department of Defense Manpower Data Center using the
defendant's social security number and date of birth, Geponent avers that the defendant Is not in the military service of the State of New York or the

United States as that term is defined in tho statutes of the State of New York or the Federal Soldiers and Sailors Civil Rellet Act, See print out from
Department of Defense Manpower Data Center attached hereto

 

Sworn to before me this

NOTARY PUBLIC

GAIL R. DAMMANN f
Notary Public, State of Arizona
Marlecopa County
Commission #549353
My Commission Expires
August 24, 2022

 

William D, eZ

License No. MC-5396

Serving By Irving, Inc. | 233 Broadway, Sulte 2201 | New York, NY 10279
New York City Dept. of Consumer'Affairs License No. 0761160

   
    
Case 1:19-cv-09236-KPF Document 27 Filed 11/08/19 Page 2 of 4
License: B10184598

Name Address DOB Gender Height Weight Eyes Hair
REGINALD D 9920 S RURAL RD STE 108# 02/04/1959 M 603 240 BR BK
FOWLER 95

TEMPE AZ 85284
Show All Images Image Date: 10/11/2012 2:10:17 PM

 

 

10/11/2012 2:10:17 PM

8/13/2003 8:49:19 AM

 

 

 

 

ADOT
This document is a certified duplicate of the information contained in the computer storage devices of the Department
of Transportation, Motor Vehicle Division, in accordance with Arizona Revised Statutes section 28-444.
Case 1:19-cv-09236-KPF Document 27 Filed 11/08/19
Department of Defense Manpower Data Center

 

Status Report
Pursuant to Servicemembers Civil Relief Act

Page 3 of 4

Results as of : Nov-01-2019 03:17:27 PM

SCRA 5.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SSN: XXX-XX-0336
Birth Date: Feb-XX-1959
Last Name: FOWLER
First Name: REGINALD
Middie Name:
Status As Of: § Nov-01-2019
Certificate ID: C4NXQ0534YYLQ1K
On Active Duty On Active Duly Status Date |
Active Duty Start Date Aciive Duty End Date Status Service Component
NA NA No NA
This response refiecis the individuats’ active duty status based on the Active Duly Status Date
Left Active Duly Within 367 Days of Active Duty Status Date
Active Duty Start Date Active Duty End Date Status Service Component
NA NA No NA
This response reflects where the individual lefl active duly status within 367 days preceding the Active Duty Status Date
The Member or His/Her Unit Was Notified of a Future Cal-Up to Active Duty on Active Duty Status Date
Order Notification GSiart Date Order Notification End Date Status Service Component
NA NA No NA
This response reflects whether the individual or hisfer unit has received earty notification to report for active duty

 

 

Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.

Juzk

 

Michael V. Sorrento, Director
Department of Defense - Manpower Data Center

400 Gigling Rd.
Seaside, CA 93955

 
Case 1:19-cv-09236-KPF Document 27 Filed 11/08/19 Page 4 of 4

The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers’ and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).

This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.

More information on "Active Duty Status"

Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).

Coverage Under the SCRA is Broader in Some Cases

Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 104(d)(1).

Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.

Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected

WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
